10 So.3d 714 (2009)
Paul Monroe HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-3903.
District Court of Appeal of Florida, Second District.
June 19, 2009.
Loren Rhoton, P.A., Tampa, for appellant.
SILBERMAN, Judge.
Paul Monroe Harris seeks review of the trial court's order summarily denying his motion for postconviction relief filed pursuant *715 to Florida Rule of Criminal Procedure 3.850. We affirm the summary denial of Harris's claims alleging ineffective assistance of counsel without comment. Harris also argues that the postconviction court erred by not permitting him to amend certain claims pursuant to Spera v. State, 971 So.2d 754 (Fla.2007). However, the record, which includes the complete trial transcript, conclusively shows that he would not be entitled to relief even if he were permitted to amend any purported pleading deficiencies in the claims. See id. at 762.
Affirmed.
VILLANTI and WALLACE, JJ., Concur.